DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,9,10,12-18,21,25-28 of U.S. Patent No.10/807,965 in view of JP2009157115. 
The limitations of claims 1, 2 and 5 of the instant invention are considered to be synonymous with the subject matter of claim 1 of the ‘965 patent. However, the 965 patent fails to disclose the lower surface of the light guide plate has including a curved slope portion or a straight-line portion surrounding the light element. JP7115’ discloses a light emitting module with protrusions on the surface of the light guide (by means of 27), a light emitting element on the lower surface of the light guide wherein the lower surface the lower surface of the light guide plate has including a curved slope portion or a straight-line portion surrounding the light element (curved slope: Figs. 3a-3d; straight slope: figs. 4a-4g).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the lower surface of the light guide of the instant invention to have a curved slope or straight  line slope portion surrounding the light emitting element as evidenced by JP7115’ , since it has been held by the . KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, modifying the lower surface of the light guide of the instant invention to have a curved slope or straight-line slope portion surrounding the light emitting element as evidenced by JP7115’ would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application, in particular, in order to modify the light emitted from the device to a predetermined specification. 
Regarding claim 6 of the instant invention, claim 6 of the ‘965 correlates with this claim. 
Regarding claims 3 and 4 of the instant invention, claims 9 and 10 of the 965’ patent recited the same subject matter.
Regarding claim 7 of the instant invention, claim 12 of the 965’ patent recites the same subject matter.
Regarding claim 8 of the instant invention, claims 13 and 14 of the 965’ patent recite the same subject matter.
Regarding claim 9 of the instant invention, claims 15 and 16 of the 965’ patent recite the same subject matter. 
Regarding claim 10 of the instant invention, claims 17 and 18 of the 965’ patent recite the same subject matter.
The limitations of claims 11, 12 and 15 of the instant invention are considered to be synonymous with the subject matter of claim 21 of the ‘965 patent. However, the 965 patent fails KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, modifying the lower surface of the light guide of the instant invention to have a curved slope or straight-line slope portion surrounding the light emitting element as evidenced by JP7115’ would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application, in particular, in order to modify the light emitted from the device to a predetermined specification.
Claim 13-14 of the instant invention recites the same subject matter as that of claims 25 and 26 of the ‘965 patent. 


Claim 17 of the instant invention recites the same subject matter as that of claims 27 and 28 of the ‘965 patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JP2009-157115.                                                                                                                                           

Reference JP’7115 discloses a light emitting module (fig. 2), a lightguide plate(25) having an upper surface (25 upper portion, nearest to the optical plate 27) and a lower surface opposite to the upper surface(25b), a light emitting element on a lower surface side of the lightguide plate( light source 23, under “BEST MODE” in the specification, in paragraph 6, recites “each 

Regarding claim 11, JP’7115 discloses  a light emitting module(Fig. 2),  a lightguide plate(25) having an upper surface and a lower surface opposite to the upper surface( closest to optical plate 27 and lower surface 25b), a light emitting element on a lower surface side of the lightguide plate(light source 23, under “BEST MODE” in the specification, in paragraph 6, recites “each backlight unit 21 includes one light source 23, a light guide 25 arranged in order on the display screen side of the light source 23 and optical sheet 27), wherein the upper surface of the lightguide plate ( by way of 53 and 55 as broadly interpreted) includes a first region including a plurality of recesses (spaces in between protrusions Figs. 3a,3b and 3d), and wherein the lower surface of the lightguide plate includes a curved slope portion or a straight-line slope portion surrounding the light emitting element (Figs. 4a-4g).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5,7,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2009-157115, as applied to claim 1 above, and further in view of WO2010/070885.

Regarding claim 2, JP 7115’ teaches wherein the first region includes: an outer region, and an inner region located closer to the light emitting element than the outer region. JP 7115’ does not specifically teach protrusions arranged in the outer region have a number density higher than that of protrusions arranged in the inner region. WO0885’discloes a first region includes: an outer region, and an inner region located closer to the light emitting element than the outer region. The protrusions arranged in the outer region have a number density higher than that of protrusions arranged in the inner region (Fig. 5a).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the protrusions of JP7115’ that are arranged in the outer region to have a number density higher than that of protrusions arranged in the inner region as taught by WO0885’ , since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, modifying the protrusions of JP7115’ 


Regarding claim 3, the plurality of protrusions has a number density that increases in an outward direction from the light emitting element. (5a, WO0085’)

Regarding claim 4, wherein the plurality of protrusions include a first protrusion (5b, interior) and a second protrusion which is farther from the light emitting element (5b, exterior) than is the first protrusion, and the second protrusion has a size larger than that of the first protrusion in a plan view (Fig. 5a WO0085’).

Regarding claim 5, a first hole (50, WO0085’) is defined in the upper surface of the lightguide plate, the first hole facing the light emitting element 2, (Para. 0052). JP7115’ does not specifically recite the aforementioned recitation.  Regarding modifying the device of JP 7115’ with a first hole defined in the upper surface of the lightguide plate, the first hole facing the light emitting element, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the device of  JP 7115’ with a first hole defined in the upper surface of the lightguide plate, the first hole facing the light emitting element as taught by WO0085’  , since it has been held by the courts that combining prior art elements according to . KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, modifying the device of  JP 7115’ with a first hole defined in the upper surface of the lightguide plate, the first hole facing the light emitting element as taught by WO0085’ would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application, particular in order to provide the lighting device of JP7115’ in view of WO0085’ with a predetermined  light emission through the light guide. 

Regarding claim 7, the plurality of protrusions is arranged with a pitch that decreases in the outward direction from the light emitting element (Fig. 5a, WO0085’). JP7115’ teaches the protrusions increasing in size in an outwards direction from the center.  JP7115’ does not specifically teach the plurality of protrusions arranged with a pitch that decreases in the outward direction from the light emitting element. Regarding modifying the device of JP 7115’ with a plurality of protrusions arranged with a pitch that decreases in the outward direction from the light emitting element as taught by WO0085’, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the device of  JP 7115’ with a plurality of protrusions is arranged with a pitch that decreases in the outward direction from the light emitting element as taught by WO0085’  , since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, modifying the device of  JP 7115’ with a plurality of protrusions arranged with a pitch that decreases in the outward direction from the light emitting element as taught by WO0085’ would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application, particular in order to provide the lighting device of JP7115’ in view of WO0085’ with a predetermined  light emission through the light guide.

Regarding claim 10, although JP7115’ discloses a light source with an electrode on a side opposite to the light guide (fig.13), JP7115’ does not clearly disclose the light emitting module further includes a light-reflective member that covers at least a portion of the lower surface of the lightguide plate. WO0085’ teaches a light source with an electrode on (21) on a side opposite to the light guide, a light-reflective member (4) that covers at least a portion of the lower surface of the lightguide plate (fig. 8).   It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the light source of JP7115’ with a light-reflective member that covers at least a portion of the lower surface of the lightguide plate as taught by WO0885’ , since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, modifying light source  of JP7115’with a 

Regarding claim 12, JP 7115’ teaches wherein the first region includes: an outer region, and an inner region located closer to the light emitting element than the outer region. JP 7115’ does not specifically teach recesses arranged in the outer region have a number density higher than that of recesses arranged in the inner region. WO0885’discloes a first region includes: an outer region, and an inner region located closer to the light emitting element than the outer region. The recesses between the protrusions arranged in the outer region have a number density higher than that of recesses between the protrusions arranged in the inner region (Fig. 5a).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the recesses of JP7115’ that are arranged in the outer region to have a number density higher than that of the recesses arranged in the inner region as taught by WO0885’ , since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, modifying the recesses of JP7115’ to be arranged in the outer region to have a number density higher than that of protrusions arranged in the inner region as taught by 

Regarding claim 13, the plurality of recesses have a number density that increases in an outward direction from the light emitting element. (Fig 5a, WO0885’), 

Regarding claim 15, a first hole is defined in the upper surface of the lightguide plate, the first hole facing the light emitting element (50, WO0885’). Regarding modifying the device of JP 7115’ with a first hole defined in the upper surface of the lightguide plate, the first hole facing the light emitting element, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the device of  JP 7115’ with a with a first hole defined in the upper surface of the lightguide plate, the first hole facing the light emitting element as taught by WO0085’  , since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, modifying the device of  JP 7115’ with a with a first hole defined in the upper surface of the lightguide plate, the first hole facing the light emitting element as taught by WO0085’ would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application, particular in 

Regarding claim 17, the plurality of recesses are arranged with a pitch that decreases in the outward direction from the light emitting element. (Fig. 5a, WO0885’) Regarding modifying the device of JP 7115’ with a plurality of recesses arranged with a pitch that decreases in the outward direction from the light emitting element as taught by WO0085’, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the device of  JP 7115’ with a plurality of recesses is arranged with a pitch that decreases in the outward direction from the light emitting element as taught by WO0085’  , since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, modifying the device of  JP 7115’ with a with a first hole defined in the upper surface of the lightguide plate, the first hole facing the light emitting element as taught by WO0085’ would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application, particular in order to provide the lighting device of JP7115’ in view of WO0085’ with a predetermined  light emission through the light guide.

Regarding claim 20, although JP7115’ discloses a light source with an electrode on a side opposite to the light guide (fig.13), JP7115’ does not clearly disclose the light emitting module . KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, modifying light source of JP7115’with a light-reflective member that covers at least a portion of the lower surface of the lightguide plate as taught by WO0885’would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application. In this case, in order to provide a predetermined light emission to the light device according to the characteristics of the light source and reflector.


Allowable Subject Matter
Claims 6,8,9,14,16,18,19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/Primary Examiner, Art Unit 2875